FERNANDEZ, Circuit Judge,
dissenting:
Western Union’s behavior was not commendable by any means. However, I do not agree that it acted as a debt collector, even indirectly. All Western Union did was transmit the debt collector’s message and obtain the debtor’s phone number for the debt collector. It did not in some roundabout way collect a debt. The most it did was use a devious means to collect the debtor’s telephone number, but telephone number collection is not debt collection.
Perhaps Romine has a cause of action for Western Union’s cynical trading on its hitherto good name. But an action under the FDCPA is not it. In fine, given the rebarba-tive nature of Western Union’s actions, I have a great deal of sympathy for the result which Romine desires, but I am unable to embrace it.
Thus, I respectfully dissent.